Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 07/08/2021 has been considered.
Claims 1, 8, 10, 17, and 19 are amended. Claims 1-3, 5-12, and 14-20 remain pending in this application and an action on the merits follow.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/26/2021 and 08/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0188905 to Bicknell et al., in view of U.S. Patent Application Publication No. 2019/0155917 to Zuluaga et al., and further in view of U.S. Patent Application Publication No. 2012/0239650 to Kim et al.
With regard to claims 1 and 10, Bicknell discloses a computer-implemented system for Al-based product integration and deduplication, the system comprising: 
a memory storing instructions (paragraph 29 and Fig. 2); and at least one processor configured to execute the instructions to (paragraph 29 and Fig. 2): 
receive at least one request to register a first product (paragraphs 5 and 23, In addition, merchants may attempt to upload information relating to new products that have not yet been defined in the product catalog. receives an item description); 
receive product information associated with the first product (paragraphs 23 and 36, receives an item description. In the example of Table 1, the ISBN, title, and brand tags should each be present in the item description); 

collect, using a system, product information associated with the second product (paragraph 26, The collection of item definitions (e.g., a product catalog) may be considered the "item authority" since it is the authoritative definition of the items); 
tag, using the system, at least one keyword from the product information associated with the first product and tag at least one keyword from the product information associated with the second product (paragraph 35, The "rule" tag includes a "name" field and a "search_size" field (line 2). Examiner notes that keyword “ISBN” is tagged to determine a match score); 
wherein the tagging comprises extracting at least one keyword from the product information associated with the first and second products and filtering the extracted keywords based on predetermined conditions (paragraphs 24 and 30, In one embodiment, each rule contains one or more filters that specify a criterion for an item 
assign, using the system, different weights to the tagged keywords based on categorizations of the tagged keywords (paragraphs 31, 32 and 35, The item matcher component initially uses categorizer 202 to identify the category associated with the item description. The category is identified by looking at certain data fields in the item description. The "weight" field indicates the weight of the attribute similarity score given to this attribute when calculating the filter similarity score. In this example, the ISBN attribute has a weight of 0.75, and the author attribute has a weight of 0.25. Examiner notes that different weights are assigned to attribute/keywords based on different categories. For example, under book category, 0.75 weight is assigned to the ISBN attribute and 0.25 weight is assigned to the author attribute);
determine, using the system, a match score between the first product and the second product, by using the tagged keywords associated with the first product and the second product (paragraph 35, The name of the first rule is "ISBN," and the search size is 100. Each filter identifies one or more attributes that are to be used in calculating the similarity score. For example, the second filter (lines 8-13) indicates an attribute scoring technique for the ISBN attribute (line 9) and the author attribute (line 10) that is to be used in calculating the similarity score associated with that filter); 
when the match score is above a first predetermined threshold, determine, using the machine learning model, that the first product is identical to the second product and modify the at least one data store to include data indicating that the first product is 
when the match score is below a first predetermined threshold, determine, using the machine learning 62Customer No. 22,852Attorney Docket No. 14904.0147-00000model, that the first product is not the second product and modify the at least one data store to include data indicating that the first product is not the second product (paragraphs  25, 26, and 28,If the matching engine does not identify any potential matching item definitions, then the matching engine determines whether the item description qualifies as a new item for which a new item definition should be defined. If the item description qualifies, then a new item definition is added to the product catalog. The matching engine then provides the item description to the store item subsystem along with the status of the item description and the identification of any matching or potentially matching item definitions. In one embodiment, the status may be set to matched, ambiguous, resolution queue, unmatched, and new. The status of unmatched means that no matching or potentially matching item definitions have been found and the item description does not meet the criteria for automatically creating a new item definition. It’s obvious that when the matching engine identifies only one item definition with a similarity score below the threshold similarity score, then the matching a new item definition is added to the product catalog is considered as “modify the at least one data store to include data indicating that the first product is not the second product”); 
register the first product (paragraphs  25, 26, and 28, a new item definition is added to the product catalog); and 
modify a webpage to include registration of the first product (paragraphs 26 and 55, For example, the manual matching system may be modified to allow the user to specify new item definitions that are based on a received and unmatched item description. In such a case, a user would need to manually indicate a matching item definition or indicate that a new item definition is to be defined).  
However, Bicknell does not disclose extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product; transform, using the system, the tagged keywords into vector representations, wherein 
However, Zuluaga teaches extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product ( determine image point pairings between the image points of the first image and the image points of the second image based on content included in the images, and execute a regression operation on the image point pairs to determine which image point pairings are a match. In this example, in response to an amount of matching image point pairings being greater than a predetermined threshold, the processor may determine that the first image and the second image are captured of the same item. FIG. 2 illustrates a process 200 of determining whether images are directed to a same 310) and stored in a database or file. An object may be recognized within the other image (e.g., second image 320) by individually comparing each feature detected from the second image 320 to this database and finding candidate matching features between the first and second images 310 and 320 based on Euclidean distance of their feature vectors. From the full set of matches, subsets of keypoints that agree on the object and its location, scale, and orientation in the second image are identified to filter out good matches. The determination of consistent clusters may be performed rapidly by using an efficient hash table implementation of the generalized Hough transform. Each cluster of three or more features that agree on an object and its pose may then be subject to further detailed model verification and subsequently outliers are discarded. According to various aspects, the host server 620 shown in FIG. 6, or another computing system, may collect many web listings of many vacation rental properties (or other items for purchase/rent) and generate a machine learning model that can be used to identify a correlation between the different attributes of the web listing. Each cluster of three or more features that agree on an object and its pose may then be subject to further detailed model verification and subsequently outliers are discarded. Next, the probability that a particular set of features indicates the presence of an object is computed, given the the plurality of image features to determine a match sore”. Examiner notes that a likelihood or probability score is generated/computed based on a comparison between two properties/products/services, which is considered as “determining a probability that a keyword and at least one image feature of the first product is related to the product”.  Examiner notes that outliner are disregarded during the matching process between images, which is considered as “filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics”, paragraphs 4, 26, 35, 39, 41, 45, 47, 50-51, 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bicknell to include, extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product, as taught in Zuluaga, in order to execute a deduplication operation based on the first and the second web listings (Zuluaga, paragraph 6).
However, Kim teaches transform, using the system, the tagged keywords into vector representations, wherein the vector representations are associated with alphanumeric characters of the tagged keywords; assign, using the system, different weights to the vector representations; and determine, using the system, a match score, by using the weighted vector representations of the tagged keywords (In some embodiments, a characteristic vector of tokens can be determined for each message cluster to assist with identifying additional messages to add to the cluster. The cluster token vector can also be used for determining matches between a cluster and, for example, keywords from a search query. In this discussion, a "token vector" is a representation of the tokens within a message or a cluster. A message token vector would have a non-zero value for only the tokens present in the message. Optionally, a representation of a token vector can also include a weighting factor for the tokens present in the vector. This weighting factor can indicate, for example, the normalized 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bicknell to include, transform, using the system, the tagged keywords into vector representations, wherein the vector representations are associated with alphanumeric characters of the tagged keywords; assign, using the system, different weights to the vector representations; and determine, using the system, a match score, by using the weighted vector representations of the tagged keywords, as taught in Kim, in order to allow the short message from these services to be searched for relevant content (Kim, paragraph 1).
With regard to claims 2 and 11, Bicknell discloses the product information associated with the first product and the product information associated with the second product comprises at least one of a manufacturer, vendor, product name, brand, price, image URL, model number, or category identification (paragraph 28 and 35).  
With regard to claims 3 and 12, Bicknell discloses the product information associated with the first product shares at least one product information data with the product information associated with the second product (paragraphs 28 and 35).  
With regard to claims 5 and 14, Bicknell discloses extracting comprises tokenizing at least one keyword (paragraph 35, The wordmatch method removes punctuation, creates tokens, and compares the collection of tokens in the item description and item definition to identify the intersection of the two token sets).  
claims 6 and 15, Bicknell discloses calculating the match score is based on spelling of the keywords (paragraph 35, the ISBN attribute has a "method" field that identifies that the "wordmatch" method is to be used when generating the attribute similarity score. comparing two text strings, including, for example, comparing the strings for an exact match ("exactmatch" method), measuring how many changes are necessary to modify one string to equal the second string ("editdistance" method), and determining the number, order, and identity of words that are detected ("order sequence" method).).  
With regard to claims 7 and 16, the combination of references discloses determining the probability comprises calculating a probability score associated with the first product and calculating a probability score associated with the second product (Zuluaga, paragraphs 39 and 53, the probability that a particular set of features indicates the presence of an object is computed).  
With regard to claims 8 and 17, Bicknell discloses calculating the match score is based on a probability score associated with the first product and a probability score associated with the second product (paragraph 33, the identify rule matches component applies a rule to the candidate item definitions to calculate similarity scores for the item definitions. The identify rule matches component 205 invokes the identify filter matches component 206 to calculate a similarity score for each candidate item definition for each filter. The identify filter matches component invokes the apply filter component 207 for each filter to calculate scores. The apply filter component invokes various scoring methods 208 designated by the filters to calculate a similarity score for an attribute. Examiner notes that similarity score is also considered as “a probability score”).  
claims 9 and 18, Bicknell discloses the at least one processor is further configured to execute the instructions to update the machine learning model based on the product information associated with the first product, the product information associated with the second product, and the match score (Guy, paragraph 17 and 19, For example, a product database may be implemented with a database schema that stores product listings based on product titles. The classification of the products may be maintained and annotated using classification operations that operate based on machine learning. Classification may be based on supervised learning where a training-set of correctly identified observations is available and a corresponding unsupervised procedure (e.g., clustering) for grouping products into categories is based on some measure of inherent similarity or distance. It’s well known technique for a machine learning model to be updated based on collected data).  
With regard to claim 19, Bicknell discloses a computer-implemented system for Al-based product integration and deduplication, the system comprising: 
a memory storing instructions (Fig. 2 and paragraph 23); and at least one processor configured to execute the instructions to (Fig. 2 and paragraph 23): 
receive at least one request to register a first product (paragraphs 5 and 23); 
receive product information associated with the first product (paragraphs 23 and 36); 
search at least one data store for a second product (paragraphs 23, 29-30, and 52); 
collect, using a first system, product information associated with the second product (paragraph 26);  66Customer No. 22,852 

determine, using the first system, a first match score between the first product and the second product, by calculating a first similarity score using the tagged keywords associated with the first product and the second product (paragraph 35); 
when the first match score is above a first predetermined threshold, determine, using the first machine learning model, that the first product is identical to the second product and modify the at least one data store to include data indicating that the first product is identical to the second product (paragraph 25); 
when the first match score is below a first predetermined threshold, determine, using the first machine learning model, that the first product is not the second product and modify the at least one data store to include data indicating that the first product is not the second product; 
register the first product (paragraphs  25, 26, and 28); 
modify a webpage to include registration of the first product (paragraphs 26 and 55); 
collect, using a second system, product information associated with a plurality of third products (paragraph 26);  67Customer No. 22,852 Attorney Docket No. 14904.0147-00000 
tag, using the second system, a plurality of keywords from product information associated with the plurality of third products (paragraph 35);

assign, using the system, different weights to the tagged keywords based on categorizations of the tagged keywords (paragraphs 31, 32 and 35); 
determine, using the second system, a plurality of second match scores between the plurality of third products, by using the tagged keywords associated with the plurality of third products (paragraph 35); 
when any one of the plurality of second match scores is above the first predetermined threshold, determine, using the second machine learning model, that the third products associated with the second match score are identical and deduplicate the identical third products (paragraphs 25 and 27, The manual matching system may also allow a user to merge item definitions into a single item definition or to update existing item definitions with additional information); and 
modify the webpage to include deduplication of the identical third products (Fig. 12 and Fig. 13, paragraphs 27, 46, and 49-50, The match component allows the user to search for and merge item definitions. A user can view a more detailed comparison of the item definitions and possibly merge item definitions by selecting checkboxes and then selecting the "compare/merge" link 1204).  
However, Bicknell does not disclose extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product; transform, using the system, the tagged keywords into vector representations, wherein the vector representations are associated with alphanumeric characters of the tagged keywords; assign, using the system, different weights to the vector representations; and determine, using the system, a first match score by calculating a first similarity score by using the weighted vector representations of the tagged keywords.
However, Zuluaga teaches extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product (paragraphs 4, 26, 35, 39, 41, 45, 47, 50-51, 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bicknell to include, extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product, as taught in Zuluaga, in order to execute a deduplication operation based on the first and the second web listings (Zuluaga, paragraph 6).
However, Kim teaches transform, using the system, the tagged keywords into vector representations, wherein the vector representations are associated with alphanumeric characters of the tagged keywords; assign, using the system, different weights to the vector representations; and determine, using the system, a first match 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Bicknell to include, transform, using the system, the tagged keywords into vector representations, wherein the vector representations are associated with alphanumeric characters of the tagged keywords; assign, using the system, different weights to the vector representations; and determine, using the system, a first match score by calculating a first similarity score by using the weighted vector representations of the tagged keywords, as taught in Kim, in order to allow the short message from these services to be searched for relevant content (Kim, paragraph 1).
With regard to claim 20, Bicknell discloses deduplication comprises: removing a first identical third product from its associated listing; and adding the first identical third product to a listing associated with a second identical third product (Fig. 12 and Fig. 13, paragraphs 27, 46, and 49-50, Each item definition includes radio buttons 1302 for designating whether the item definition is to be the primary or surviving item definition of the merge, is to be merged with the primary item definition, or is not to be merged into the primary item definition. After selecting the radio buttons, the user selects the "merge" link 1303 to perform the merge as indicated).

Response to Arguments
Applicants' arguments filed on 07/08/2021 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
extract a plurality of images from the product information associated with the first product and the product information associated with the second product; filter non-product images from the plurality of images based on at least one of image frequency statistics, image relevancy statistics, or image position frequency statistics; determine, using the machine learning model, a plurality of image features of the filtered plurality of images; the system is a machine learning model to collect product information and the plurality of image features to determine a match sore: wherein calculating the match score by the machine learning model comprises: determining a probability that a tagged keyword associated with the first product is related to a tagged keyword associated with the second product; and determining a probability that at least one image feature associated with the first product is related to at least one image feature associated with the second product”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARIEL J YU/Primary Examiner, Art Unit 3687